Title: To Benjamin Franklin from Mary Stevenson, 19 May 1761
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


          
            Dear Sir
            Wanstead May 19th. 1761.
          
          In my last I communicated what occurr’d to me upon first reading your Letters. I receive so much Pleasure from what you say or write, and it is with such Facility I comprehend, or fancy I comprehend, what you mean, that attending to you is my Darling Amusement. I have not many Opportunities of conversing personally with you, but I make up that Deficiency by a frequent Perusal of your Writings.
          
          I must beg the Exertion of your wonted Patience while I relate what occurr’d to me upon the Reason you give why there is no salt Rain. If the Vapours are rais’d from the Sea by Heat only, and the Salt does not rise with the Water because it is heavier, I imagine it would be easy to render salt Water fresh by Distillation; but if, as you say, the Air attracts the Water and will not take hold of the Salt, then something must be found to attract the Salt so forcibly as to separate it from the Water. Doc. Hales, I have heard, has discover’d a Method of making salt Water fresh, which if I was acquainted with might let me see my Conception is not entirely false, or convince me of my Ignorance.
          I must not give the Name of Candour to the Manner you regard whatever I say or do, that being, according to my Acceptation of the Word, to signify a mild Justice: But you look upon me with a fond Partiality, and I am as proud that you do so as if I was really Mistress of the Excellence you ascribe to me. This appears like begging your Flattery, tho’ I only mean to give you my Sentiments of the fine things you say. I have been insensibly drawn from what I was going to say further upon that Passage in your Letter which occasion’d those Conjectures I have had the Assurance to trouble you with. I was greatly pleas’d with the Piety of your Expression. If the Knowledge I gain from your Instructions is small I am certain to receive one Advantage, I shall be taught to pay a grateful Adoration to the Great Creator whose Wisdom and Goodness are so manifest in the Operations of Nature. I would not have trusted myself in the Hands of a Philosopher who regards only Second Causes. There are indeed I believe none who entirely deny a First, but there are many who do not give him the Honour due as my Friend and Preceptor does. May that Almighty Being shower down Blessing on his Head!
          I have read those Letters on Electricity, but I want to be a little better acquainted with that Branch of Philosophy to be able to say anything upon them. Before you leave England I hope to spend some few days with you, and then, if you think proper, I shall be glad to receive some Information. I find your Notion of Light the same as I had before met with in Spectacle de la Nature.
          My Mother tells me you are soon to be at Mr. Stanley’s, so I hope for a short Interview with you.
          I am with the highest Esteem and Gratitude Dear Sir your affectionate obedient Servant
          
            M Stevenson
          
        